PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Duggal, Vijay
Application No. 17/006,830
Filed: 29 Aug 2020
For: Phenolic aerosol sprays comprising thymol

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181, filed March 22, 2022, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for applicant’s alleged failure to respond in a timely manner to the non-final Office action, mailed July 22, 2021, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed February 28, 2022, erroneously states that no reply to the July 22, 2021 non-final Office action was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that he timely filed a response to the July 22, 2021 non-final Office action on October 21, 2021.

A review of the image file wrapper for the application reveals applicant filed a 46 page “Response to office action dated 7/22/21” on October 21, 2021.  This response included an amendment to the claims and remarks on/arguments against the claim rejections of record.  Unfortunately, the “Response to office action dated 7/22/21” was not forwarded to the examiner of record.

As a reply to the July 22, 2021 non-final Office action was timely filed on October 21, 2021, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the February 28, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center GAU 1612 for the examiner of record’s consideration of the “Response to office action dated 7/22/21”, filed October 21, 2021.


Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET